Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wolter US 2005/0155597 in view of Baumeister US 10,151,495 
	In regard to claim 1, Wolter teaches an illumination device for a cooking apparatus, the illumination device comprising: a light source 40 that  emits light by the light source to a cooking cavity of the cooking apparatus, a support 20 that supports the light source at a support element of the cooking apparatus, wherein the support includes a pivot joint 24 that supports a fixing device  30 for the light source, so that the light source is movably supported in the support.  
Wolter lacks the light source including  light conductor rod.
Baumeister teaches a light source including a light conductor rod.   
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a light conductor in the device of Wolter such as taught by Baumeister. One of ordinary skill in the art would have been motivated to use a conductor rod in order to maximize light output from an LED source, while providing for optimal aiming and heat shielding from the cooking cavity as taught by Baumeister. 
In regard to claim 2, Wolter teaches  the pivot joint has a first pivot axis (defined by pin 24), and wherein the light source (including rod  as taught by Baumeister above) is pivotable about the first pivot axis.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wolter in view of Baumeister and further in view of Xu CN 2802274.
In regard to claim 3, Wolter and Baumeister teach the invention described above, but lack the pivot joint including a second pivot axis, and wherein the lamp is pivot able about the second pivot axis.  
Xu teaches a lamp with a pivot joint having a first pivot axis and  a second pivot axis, and wherein the light is pivot able about the first and second pivot axis (see pivot elements 42,43 and 51,32 as well as 51,52).  
It would have been obvious to one of ordinary skill in the art at the time of filing to use a universal joint in Wolter such as taught by Xu. One of ordinary skill in the art would have been motivated to incorporate a universal joint in the lighting device of Wolter in order to selectively adjust the lighting direction of the lighting device. 
In regard to claim 4, Xu teaches the pivot joint is a universal joint .  



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wolter in view of Baumeister and further in view of Ko  2009/0097263. 
In regard to claim 5, Wolter and Baumeister teach the invention described above, but lack the pivot joint is a ball joint.
	Ko teaches a grill light with a ball and socket joint (3303,310).
	It would have been obvious to one of ordinary skill in the art at the time of filing to use a ball and socket joint in the grill light of Wolter such as taught by Ko. One of ordinary skill in the art would have been motivated to use a ball and socket joint light mount in order to provide better versality in adjustment and aiming of the light as desired. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875